Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-29 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Each independent claim identifies the uniquely distinct features:
regarding claim 10: detect a concurrent deployment of a first radio protocol and a second radio protocol within at least a prescribed area, the detection being based at least on first data received from a first network apparatus downstream of the controller apparatus within the managed content delivery network; transmit the modified second data representative of the configuration to the wireless AP, the modified second data enabling the wireless AP to modify at least one operational characteristic associated with the wireless interface based on the updated at least one parameter.
regarding claim 18: scan apparatus configured to: detect at least first radio frequency (RF) signals associated with a first type of wireless technology; and configure data for transmission to a wireless contention management process, said data comprising information related to the at least first RF signals; utilize the contention management process to modify the accessed configuration data contained based at least on the configured data; and transmit the modified configuration data to the at least one wireless access point, the modified configuration data enabling the at least one 
regarding claim 19: determining, using at least the connection management process, that the cellular data interface is operating at a level of performance greater than a level of performance of the WLAN interface; based at least on the determining, adjusting the one or more parameters associated with the WLAN interface based at least on the received data; thereafter evaluating, using at least the connection management process, at least one aspect of the performance of the WLAN interface; and based at least on the evaluating, selecting the WLAN interface for data communications via the WLAN radio access technology.
The closest prior art, of record disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416